IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


DAVID FRANK CAMPEAU JR., A MAN IN       :   No. 95 MAP 2016
HIS NATURAL CAPACITY,                   :
                                        :
                   Appellant            :   Appeal from the Order of the
                                        :   Commonwealth Court dated August 17,
                                        :   2016 at No. 597 MD 2015
           v.                           :
                                        :
                                        :
EDWARD SANDERCOCK, AS                   :
PROTHONOTARY OF THE COURT OF            :
COMMON PLEAS OF WAYNE COUNTY            :
OF THE COMMONWEALTH OF                  :
PENNSYLVANIA; RUTH A. VINTON, AS        :
CIVIL CLERK/BOOKKEEPER OF THE           :
COURT OF COMMON PLEAS OF                :
WAYNE COUNTY OF THE                     :
COMMONWEALTH OF PENNSYLVANIA,           :
                                        :
                   Appellees            :


                                   ORDER



PER CURIAM                                             DECIDED: May 25, 2017

     AND NOW, this 25th day of May, 2017, the order of the Commonwealth Court is

hereby AFFIRMED.